DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on March 11, 2021, in which claims 1-20 are presented for further examination.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection necessitated by amendment. 
Remark
Applicant asserted that the Bunte fails to explicitly disclose the claimed “setting, by the data management policy module, a data management policy for the management target data. Upon further reviewed Applicant’s arguments in light of the original specification, the examiner finds Bunte discloses the above claimed limitation, par.[0056] and [0120], by placing a hold on the identified documents by setting a hold or undelete flag on the documents to prevent certain operations from being performed on the document and continue monitoring documents for changes relevant to the retention request based on the policy management.
Also, Applicant asserted that the Bunte fails to explicitly disclose the claimed “duplicating, by a CDP module, changed data of the management target data in real time in units of input/output (I/O) system calls in the form of a journal for a CDP period set by the data management policy”. After further reviewed Applicant’s arguments consistent with the original disclosure, it is conceivable that Bunte fails to disclose the abovementioned claimed features. 
Claim Objections
Claims 1, 5-8, 11, 13-14, 19 and 20 are objected to because of the following informalities: the claims recites the acronym “CDP”. Such acronym needs to spell out from the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the topmost" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 11-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sim-Tang., (hereinafter “Tang “) US 20080256138 in view of Vijayan et al.,(herein after “Vijayan”) US 2017/0192867.
As to claim 1, Tang discloses an operating method of a continuous data management (CDM) system (see abstract and [0012], data management system (DMS) includes a continuous real-time object store that captures all real-time activities, with associated object metadata information to provide continuous data protection (CDP)  services), the operating method comprising: 
selecting, by a data management policy module, management target data among 
data of a service node (see [0012], intercepts data events between an application and its primary data storage,); 
setting, by the data management policy module, a data management policy for 
the management target data (see [0058], setting a property is to first validate the property type before allowing the update to occur based on the management policy) and 
integrally managing, by the data management policy module, the data of the service node (see par. [0056], managing real-time continuous history and to provide continuous replication, once replicating a point-in-time data object, the DMS node forwards, to a remote DMS or a remote host server, a continuous redo log of the objects in a form of a real-time event journal) 
Tang fails to explicitly disclose duplicating, by a CDP module, changed data of the management target data in real time in units of input/output (I/O) system calls in the form of a journal for a CDP period set by the data management policy.
On the other hand, Vijayan discloses the claimed “duplicating, by a CDP module, changed data of the management target data in real time in units of input/output (I/O) system 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tang by automatically duplicating changed data of the management target data, the same conventional manner as disclosed by Vijayan so that the storage systems are virtually identical at approximately the same time.

As to claims 2, the combination of Tang and Vijayan discloses the invention as claimed. In addition, Vijayan discloses the operating method as set forth in claim 1, wherein the duplicating changed data of a service node in real time comprises: receiving a directory snapshot of the service node, created by a CDM agent on the service node, after setting the data management policy (see [0173] and [0178], capturing the snapshot directory structure of an object in primary data), and wherein the directory snapshot includes a directory structure for the selected data of the service node according to the data management policy and hard links of files included in each directory (see [0161] and [0180], a mirror copy of the primary data).

As to claims 3, the combination of Tang and Vijayan discloses the invention as claimed. In addition, Vijayan discloses the operating method as set forth in claim 2, wherein the CDM agent scans the hard links of the directory snapshot to generate a storage extent/block map of the service node mapped to a logical address of file data, aligns the storage extent/block map based on a physical address, and transmits the aligned extent/block map to the CDM system (see  logical grouping of all or part of a client's primary data).

As to claims 8, the combination of Tang and Vijayan discloses the invention as claimed. In addition, Vijayan discloses the operating method as set forth in claim 1, wherein the changed data of the service node is duplicated in real time in the form of a journal in a CDP pool, and a-snapshot data is generated by reflecting a type of operation associated with each CDP log record by file stored in minutes (see [0180], replication copy can be a mirror copy, for instance, where changes made to primary data are mirrored or substantially immediately copied to another location).

As to claims 11, the combination of Tang and Vijayan discloses the invention as claimed. In addition, Vijayan discloses the operating method as set forth in claim 1, wherein a data virtualization module of the CDP system creates a structure required to generate snapshot data before a snapshot module synthesizes CDP log records for each file (see [0176], snapshot is created at the block-level, such that creation of the snapshot occurs without awareness of the file system).

As to claims 12, the combination of Tang and Vijayan discloses the invention as claimed. In addition, Vijayan discloses the operating method as set forth in claim 11, wherein the data virtualization module uses an initial copy when a snapshot is created for the first time and then creates the structure required to create a-the snapshot data by replicating a directory structure from the topmost directory of the last created snapshot (see [0176], each pointer points to a snapshot copy was created).

As to claims 16, the combination of Tang and Vijayan discloses the invention as claimed. In addition, Vijayan discloses the operating method as set forth in claim 8, wherein the snapshot data is managed as an independent full copy at an arbitrary point in time of the service node by a master copy module (see [0178], snapshot copy in many cases is made quickly and without significantly impacting primary computing resources because large amounts of data need not be copied or moved, wherein snapshot exists as a virtual file system, parallel (independent) to the actual file system).

As to claims 17, the combination of Tang and Vijayan discloses the invention as claimed. In addition, Vijayan discloses the operating method as set forth in claim 16, wherein the master copy module generates and provides a full copy for the data of the service node, immediately before a failure of the service node occurs, such that the full copy is used in disaster recovery (DR) services (see [0183] and [0259], full copy, disaster recovery copy).

As to claims 18, the combination of Tang and Vijayan discloses the invention as claimed. In addition, Vijayan discloses the operating method as set forth in claim 16, wherein the master copy module deletes, replicates, or deduplicates the snapshot data according to a policy set by a user (see [0259], disaster recovery copy operation is initiated once a day and disaster recovery copies are deleted after 60 days).

 processors and non-transitory computer-readable memory to operate according to one or more of the systems and/or methods.

Allowable Subject Matter
Claims 4-7, 9-10, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0192866 (involved in accessing first data stored in first partition and replication of second data stored in second partition. Second data storage computer processes input/output (I/O) requests corresponding to the second data. A storage manager receives one I/O request corresponding to the second data, and sends the I/O request to the first computer in place of the second computer in response to detecting that the second computer is failed. The first computer processes the I/O request using the replication of the second data stored in the second partition).

US 2017/0193003 (involved in transmitting a write request to the secondary storage device. The write request includes a request to write the data to the disk of the secondary storage device. A read request is transmitted to the secondary storage device. A determination is made that the disk 

US 2017/0192868 (involved in manage deduplication information that is stored in a deduplication database. A storage manager has a computer hardware that is configured to detect the data storage computer in the networked information management system).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 1, 2021